ON REMAND FROM THE SUPREME COURT

PER CURIAM.
We reconsider this case based on the mandate from the Supreme Court in Frost v. State, 94 So.3d 481 (Fla.2012), to apply Harris v. State, 71 So.3d 756 (Fla.2011), cert. granted, — U.S. -, 132 S.Ct. 1796, 182 L.Ed.2d 615 (2012). Based on Harris, we reverse the conviction and remand to the circuit court for further proceedings. The circuit court shall hold another evidentiary hearing on the motion to suppress, where the State may offer additional evidence in compliance with the standards adopted by the Supreme Court in Harris. If the court decides that the State has not demonstrated that there was a “reasonable basis for believing the dog to be reliable based on the totality of the circumstances” under the Harris guidelines, it should grant the motion to suppress. Id. at 758.

Reversed and remanded for further proceedings.

STEVENSON, GROSS and TAYLOR, JJ., concur.